             Case 1:21-cv-00263-N/A Document 1                Filed 05/27/21      Page 1 of 3


                                                                                            Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                        FORM 1
 Global Food Trading Corp.


                                Plaintiff,                            S U M M O N S 21-cv-00263
           v.

 UNITED STATES, et al
                     Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                PROTEST
 Port of        New York/Newark, NJ - 4601             Date Protest   July 16, 2020
 Entry:                                                Filed:
 Protest        460120118015                           Date Protest   December 2, 2020
 Number:                                               Denied:
 Importer:      Global Food Trading Corp.

 Category of       Frozen Fish Fillets
 Merchandise:


                            ENTRIES INVOLVED IN ABOVE PROTEST
      Entry              Date of           Date of         Entry             Date of       Date of
     Number               Entry          Liquidation      Number              Entry      Liquidation
 H7701781707           08/06/2019        07/03/2020
 H7701781715           08/06/2019        07/03/2020




                                                       Don M. Obert, Esq.
Port Director,
                                                       The Obert Law Firm, P.L.L.C.
1100 Raymond Boulevard                                 1206 Castle Hill Ave., Bronx, NY 10462
Newark, New Jersey 07102                               T: 646-546-51111; E: obert@obertlaw.com
Address of Customs Port in                                Name, Address, Telephone Number
Which Protest was Denied                                  and E-mail Address of Plaintiff's Attorney
           Case 1:21-cv-00263-N/A Document 1                          Filed 05/27/21          Page 2 of 3


                                                                                                            Form 1-2




                            CONTESTED ADMINISTRATIVE DECISION

                                      Appraised Value of Merchandise
                                            Statutory Basis                             Statement of Value

 Appraised:




 Protest Claim:



                                        Classification, Rate or Amount
                                            Assessed                                       Protest Claim
                         Paragraph or                                         Paragraph or
   Merchandise           Item Number                          Rate            Item Number                    Rate
 460120118015
 Frozen Tilapia         9903.88.03                    25 Percent             9903.88.43                 0 Percent
 Fillets                0304.61.0000                  Free                   0304.61.0000               Free
 460120118016
 Frozen Tilapia         9903.88.03                    10 Percent             9903.88.43                 0 Percent
 Fillets                0304.61.0000                  Free                   0304.61.0000               Free

                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:



 The issue which was common to all such denied protests:
  Liquidation of entries with improper HTSUS classification (9903.88.03) and
  assessment of 10% and 25% Section 301 Tariffs on imported merchadnsie at issue.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.

                                              ______________________________________________
                                                                 Signature of Plaintiff's Attorney
                                               May 26, 2021
                                              __________________________________________________________
                                                                   Date
                   Case 1:21-cv-00263-N/A Document 1           Filed 05/27/21      Page 3 of 3


                                                                                              Form 1-3

        New York/Newark, NJ -      SCHEDULE OF PROTESTS
        4601
        __________________________
                 Port of Entry

  Protest                 Date Protest   Date Protest     Entry              Date of           Date of
  Number                   Filed          Denied          Number             Entry            Liquidation
460120118016 07/16/2020                  12/02/2020      H7701746601       03/04/2019         01/31/2020




 Port Director of Customs,
                                                             If the port of entry shown
                                                             above is different from the
                                                             port of entry shown on the
                                                             first page of the summons,
                                                             the address of the Port
                                                             Director for such different
                                                             port of entry must be given
                                                             in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
